DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species K, the Hollow Point Truncated Spire embodiment depicted in Figs. 21 and 22 in the reply filed on 03/01/2021 is acknowledged.

    PNG
    media_image1.png
    221
    623
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statement filed 10/16/2017 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it has not included a listing of any references thereon.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

	As noted above, the applicant has elected Species K, the embodiment depicted in Figs. 21 and 22 and as described in the specification on pages 26-28, paragraphs [0049] through [0050].  
Figs. 21 and 22 depict an embodiment comprising a Hollow Point Truncated Spire with a blunt tip at the first end, (not pointed) and a cavity that extends from the second end to the first end.  
On page 6, lines 3-7 of claim 1, the limitations appear to be specific to the embodiment shown in Figs. 21 and 22.
	Currently the claim 1 is indefinite because it includes limitations that are specific to species other than to the elected Species K of Figs. 21 and 22.  As a consequence of this, the scope of the claims cannot reasonably be determined.
Species K, “the Hollow Point Truncated Spire”.  Claim limitations specific to other embodiments of the non-elected Species, such as limitations specific to Species A-J and L, M, N or O, are not permitted in the claims and should now be removed. 
	In claim 1, lines 5-10, the scope of the claimed invention is unclear and includes a period in line 7 is not in one sentence (The claim(s) must be in one sentence form only). The manner in which the ceramic cap will be produced and designed is not pertinent to this product/ apparatus claim (note the preamble).
	In claim 2, the scope of the claim cannot be readily determined.  The claim recites “said ceramic cap of Claim 1 consists essentially of ceramic alloys, aluminum oxide, aluminum oxide with zircon, depleted uranium or aluminum, and should not as a matter of law be limited solely to the type of material disclosed in the patent's embodiment; and”.
	The claim appears to be attempting to limit the ceramic cap to specific ceramics and then attempts to cover other non-specified materials that have not been disclosed by the applicant.  The claim is indefinite in that it fails to clearly point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
	Similarly, claim 3 is indefinite because it is unclear whether the applicant is attempting to claim that the cap is fixedly attached to an ammunition casing with an adhesive. Additionally, the scope of the adhesive claimed is indefinite; “Said ceramic cap of claim 1 is designed to be fixedly attached to, including the use of an adhesive that may or may not contain air gaps, to existing pistol, revolver, rifle or machine gun ammunition with methyl 2- cyanoacrylate, ethyl-2-cyanoacrylate or n-butyl cyanoacrylate, however should not be limited solely to the type of adhesive disclosed,”.   The claim recites a specific adhesive and then attempts to claims other non-specified adhesives that have not been disclosed by the applicant.  This claim is an omnibus type claim.
any ammunition designed to any pistol, rifle, machine gun or revolver caliber not specified above”.   This claim is an omnibus type claim.
	In claim 5, the scope of the claim cannot be determined.  The claim recites, “Said cap (this invention) of claim 1 may have 
any profile and weight dictated by the particular application”.  This claim is an omnibus type claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/Primary Examiner, Art Unit 3641